Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 1 of 25

EXHIBIT “A”
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 2 of 25

 

IN THE UNITED STATES DISTRICT COURT
FOR THE BASTERN DISTRICT OF PENNSYLVANIA

STEPHEN MIDDLEBROOKS,
Plaintiff, >: CIVIL ACTION

NO. 17-0412
vs.

TEVA PHARMACEUTICALS USA, INC.,
TEVA PHARMACEUTICALS INDUSTRIES,
LIMITED,

Defendants.

 

Monday, March 12, 2018

ORAL DEPOSITION of STEPHEN

 

MIDDLEBROOKS, taken pursuant to notice,
held at the Law Offices of Stevens & Lee,
1818 Market Street, 29th Floor,
Philadelphia, Pennsylvania, commencing at
10:03 a.m., on the above date, before

Robert Stec, Court Reporter - Notary

Public, there being present.

 

 

 

 

 

 

d6848dba-d9f9-429a-826b-42316962d1a9
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 3 of 25

 

 

 

 

 

 

Page 2 Page 4
1 APPEARANCES 1
2. CONSOLE MATTIACCI LAW, LLC 2 EXHIBITS
BY: CAREN N. GURMANKIN, ESQUIRE
3 1525 Locust Street 3 mT
9th Floor 4 NO. DESCRIPTION PAGE }
4 Philadelphia, Pennsylvania 19102 5 Del Email 36 :
(215) 545-7676 :
5 gurmankin@consolelaw.com 6 D-2 Email 74
Attomey for the Plaintiff 7 D-3 Email 97
6 8 D-4 Email 100
STEVENS & LEE —
7 BY: LARRY J. RAPPOPORT, ESQUIRE © 9 DS Email 15
1818 Market Street 10 D-6 Email 133
° Philadelphia Pennsylvania 10103 i De Email 137
9 (215) 575-0100 y 12 D-8 Report 146
Ijr@stevneslee.com 13 D-9 Email 232
10 Attorney for the Defendants 14 D-10 Email 240
D 15 Dell Email 254
13 16 D-12 Email 261
_ 17 D-13 Email 267
16 18 D-14 Email 268
17 19 D-15 Report 271
18 20 =D-16 Email 285
5 21 Del7 Email 286
21 22 D-18 Email 287
5 23 D-19 EEOC 301
o4 24 D-20 Memo 307
Page 3 Page 5
1 1
2 2
3 was 3 EXHIBITS
4 INDEX 4 wae
5 see 5
6 STEPHEN MIDDLEBROOKS 6
7 EXAMINATION PAGE 7 NO. DESCRIPTION PAGE
8 BY: MR. LARRY J. RAPPOPORT 10 8
9 BY: MS. CAREN N. GURMANKIN 332 9 D-21 Email 306
10 10 D-22 Email 319
11 we 11
12 12
13 13
14 14
15 15
16 16
17 17
18 18
19 19
20 20
21 21
22 22
23 23
24 24

 

 

 

 

 

 

2 (Pages 2 to 5)

 

d6848 dba-d9f9-429a-826b-42316962d1a9
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 4 of 25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 58 Page 60
1 Q. Okay. And did you know even before the 1 | 7-day trip?
2 trip began that you were a candidate for a position? 2 BY MR. RAPPOPORT:
3 A. I hoped that I was. 3 Q. Well, at any time?
4 Q. Okay. You wanted the position? 4 A. He did make some comments to me regarding
5 A, I wanted to continue to work at TEVA, yes. 5 Americans directly to me and it had to do with
6 Q. And was there anything about the time that 6 America's support of Israel.
7 you spent with Nir visiting the sites that changed 7 Q. This is to Ms. Gurmankin's point. Was
8 your mind as to whether this was a position that you 8 this during the 17 days together?
9 really wanted? 9 A. No.
10 A, No. 10 Q. Subsequent?
Li Q. Do you know whether there were other il A. Subsequent to that, yes.
12 candidates? 12 Q. Do you recall when?
13 A, I do not know. 13 A. I don't remember an exact date.
14 Q. Do you know whether Mr. Urban was a 14 Q. Okay. Do you recall a context?
15 candidate? 15 A, I'm going to say ~- and I don't remember
16 A. I do not know. 16 the exact dates -- but I believe somewhere in 2014
17 Q. Okay. During the course of the 17 days, 17 Israel was attacked with missile attacks and Nir was
18 did Nir ever suggest to you that he made up his mind 18 brought back into active duty and so was Roni Katte,
19 as it relates to your being a candidate for the 19 Both of them had to go back into active duty along
20 position? 20 with many other people. There's -- let me preface
21 A. No, he did not, 21 this by saying there's so many altercations with
22 Q. Did Nir ever provide you with any opinions 22 Israel and its neighbors that I don't remember. I
23 that he had about the globalizing of the 23 think that this was the Syrians that were causing
24 organization? 24 trouble at this time.
Page 59 Page 61
1 A. Well, he spoke about the globalizing often 1 And it was after that was over that he
2 so there were many, you know, many, many, many 2 came back and we were meeting and he said that the
3 opinions. 3 Americans let them down, that they should have
4 Q. Was he looking forward to running the 4 supported them more quickly and more, you know, sent
5 global organization? 5 in more troops, they should have brought in an
6 A, Oh, absolutely. 6 aircraft carrier. And so let me again preface by
7 Q. Was he forward to working with you and 7 saying I have no military experience, ] am nota
8 other Americans in the U.S. 8 military person. No one in my family -- my father
9 A. I can't answer that question. 9 was in the navy in a World War If but I have no
10 Q. He didn't express anything to that effect? 10 military experience.
11 A, He expressed that he was interested in 11 So his comments to me about what America
12 taking on this position, the global position; he was 12 should have done in terms of response -- I don't
13 very interested in that. He was very excited about 13 know if it's correct. I don't have an opinion, I
14 it, he was -- it was a big promotion for him. It 14 don't understand the military response. But he was
15 was a great opportunity, a wide ranging opportunity 15 very negative about it, he was very vocal about it
16 and he was very excited about it. 16 that the Americans had let them down, that they
17 Q. Okay. Did he ever make any disparaging 17 should have intervened, they should have come in
18 remarks about any Americans during the 17 days that 18 faster, they should have brought in more troops,
19 you spent together? 19 they should have --
20 A, Not that I recall. 20 And he was also very upset about how the
21 Q. Did you ever hear him make a disparaging 21 media -- another one of his comments later on after
22 remark about anyone in a protected group, whether it 22 that have had to do with yet another altercation
23 be race or gender or age or national origin? 23 where Israel was being rocketed again by one of its
24 MS. GURMANKIN: During that 24 neighbors; I'm not sure which of the neighbors, I'd

   

16 (Pages 58 to 61)

d6848dba-d9f9-429a-826b-42316962d1a9
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 5 of 25

 

 

 

Page 62 Page 64
1 have to back and look it up. The press -- the U.S. 1 you Americans don't realize -~ or just are now
2 press -- was very negative the Israeli response 2 realizing that we are all just a bunch of
3 because the Israeli's had sent missiles back and had 3 towel-headed camel jockeys.
4 killed innocent bystanders apparently. 4 Q. That brought her to tears?
5 Again, I'm not that familiar with it but 5 A. Yes.
6 his direct response to me was how many missiles 6 Q. Who is this person?
7 would Canada have to fire at Washington, D.C. before 7 A. Carolyn Tousious.
8 the United States would fire back? The Israelis had 8 Q. Could you spell her last name?
9 used extraordinary restraint and they shouldn't be 9 A, T-O-U-S-I-0-U-S,
10 beaten up in the press because some innocent 10 Q. Does she still work at TEVA?
11 bystanders were injured in the protection of Israel. 11 A, I don't know.
12 Q. Okay. This was the second episode? 12 Q. Okay. And when did this happen?
13 A. Yes. 13 A, I believe it would have been some time in
14 Q. Are there other episodes too? 14 2015, early '15.
15 A. Directly to me? 15 Q. Okay. So when you heard about this --
16 Q. Yeah. 16 from Carolyn or someone else?
17 A. No. 17 A. Carolyn didn't tell anyone about it for
18 Q. And these were both in 2014? 18 some period of time. She and another one of my
19 A. T -- I'm not sure of the dates. I think i9 employees, Ellen Cicak, were very close.
20 the second one may have been in 2015. 20 Q. Thad a feeling that she might be
21 Q Okay. And did you conclude, as a result 21 involved.
22 of these comments, that Nir had anti American bias? 22 A, Excuse me?
23 A. Not specifically and exclusively from 23 Q. Thad a feeling that she might be
24 those comments no. 24 involved.
Page 63 Page 65
1 Q. Was it something more than those comments? 1 A. Right.
2 A. Yes. 2 Q. So did she tell -- did Een Cicak hear
3 Q. What? 3 something from Carolyn?
4 A. One of my direct employees went to Israel 4 A. Carolyn was obviously very upset and Ellen
5 at the request of the CEO to work on organizing a 5 ask asked her what was wrong and Carolyn after -- it
6 global meeting. And while she was in Israel she 6 was some period of time, not days but probably
7 took time to go and see Nir to thank him for the 7 weeks, maybe even months -- confided in her what had
8 opportunity to come to Israel. She was an 8 been said.
9 administrative assistant and she thought this was a 3 Q. Okay.
10 phenomenal opportunity for her to go to Israel. She 10 A. Ellen asked her if she was comfortable to
11 was very pleased that the company had asked her to 11 have to come and speak to me. So after a period of
12 go. She was excited about being there, she was very 12 time, Carolyn did come to me and confirm what had
13 enthusiastic about what she was doing there. 13 happened.
14 She sought Nir out, went to his office to 14 Q. Okay. She shared the story about -- it's
15 thank him specifically for allowing her to go and 15 about time that Americans came to Israel and realize
16 telf him how beautiful she thought the country was 16 that we weren't a bunch of towel-wearing camel
17 and how nice the people had been to her. And he sat 1? jockeys?
18 at his desk apparently and made some very derogatory 18 A. Yes, something to that effect, yes.
19 comments to her that basically put her to tears and 19 Q. Okay. Was there more?
20 upset her greatly. It had to be do with comments 20 A. I didn't hear more than that and I don't
21 about the narrow mindedness of Americans and very 21 think she heard more than that because T think she
22 inappropriate comments. 22 left the office and never wanted to go back.
23 Q. What was the comment? 23 Q. Left the office in Israel?
24 A. Paraphrase to me when J found out was so 24 A. Nit's office and went back to the other

 

 

 

17 (Pages 62 to 65

d6848dba-d9f9-429a-826b-42316962d1a9

seneennnecrnre

)

 

 

 

 
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 6 of 25

 

 

 

Page 66 Page 68
1 office. 1 American bias?
2 Q. Was she emotional when she described the 2 A, In July of 2015, Nir sent Shimrit and Roni
3 story to you? 3 to the U.S. with a couple issues in mind so there
4 A. Yes. 4 was an agenda set up. Part of the agenda was to do
5 Q. Did you console her? 5 a training course on some new financial systems that
6 A, I tried to. 6 were being rolled out that Shimrit was going to do.
7 Q. Did you bring it to anyone else's 7 And another part of the agenda was share the results
8 attention? 8 of the Global Facilities Organization with my
9 A. She asked me not to. 9 team.
10 Q. Okay. Did you advise Nir that he had 10 The actual results were not always shared.
11 upset one of your employees? li We talked about the U.S. and the North American
12 A, Don't remember if ] ever confronted him on 12 numbers at great length but we never -- part of the
13 that. 13 Global Facilities Management was to gain
14 Q. So the comments that you had shared about 14 understanding of all the different areas so my team
15 American support during an Israeli military skirmish 15 had asked for a meeting to share all of the results
16 about the American media as it relates to whether 16 throughout world so that we could better understand
17 Israel had overreacted to missiles and the anecdote 17 how we were doing -- benchmark -- against the rest
18 that you had just shared that was brought to your 18 of the world and to understand what their best
19 attention by one of the administrative employees 19 practices were so that we could incorporate them
20 together made you conclude what? 20 into our practice. And that was the purpose of this
21 A, The narrow headedness of bias against the 21 meeting.
22 U.S., people in the U.S. 22 There was two -- like I said, more than
23 Q. Okay. And when did you come to this 23 one but those were the two main purposes. The
24 conclusion? 24 meeting occurred in the U.S. in a training room in
Page 67 Page 69
1 A. I don't remember the exact date. 1 North Wales Two. The financial training was
2 Q. I didn't ask for an exact date. 2 completed and we opened the floor and the next part
3 A. Thad thoughts concerning this bias as 3 of the agenda was designed for the U.S. to ask
4 early as our 17-day tour and it only supported more 4 questions, to understand what the rest of the world
5 and more as time went on over the entire time of my 5 was doing.
6 employment with Nir. 6 Scott Hoyt, one of my direct employees,
7 Q. I thought you had responded to my question 7 asked the first question and Shimrit put her hand up
8 as to whether or not Nir said anything that was 8 in his face and told him to shush and that he was
9 disparaging about Americans during this 17-day tour 9 not allowed to ask questions about the rest of the
10 that he had not -- what happened during the 17-day 10 world, And everybody was put back as to this was
11 tour that led you to believe that he might have a 11 the purpose of the meeting.
12 bias? 12 She then went around the room and walked
13 A, T apologize; let me restate my answer. 13 around the room and physically closed all of the
14 Q. Please. 14 computers that people had at their desks and around
15 A, The bias that I talked about in our 17-day 15 the table, saying that it was very rude for people
16 tour was with regard to age, not national origin. 16 to have a computer open during a meeting. And she
17 National origin comments started in 2014 and 17 proceeded to scold everyone for their poor habits
18 continued on. 18 and behaviors. And she basically stopped the
19 Q. Have you shared with me now all of the so 19 meeting and said, you know, we are not going to
20 called statements or comments or conduct that 20 cover this; we have other things to cover. And she
21 perceived that show an anti American bias? 21 just changed the meeting to a different direction.
22 A. Comments, yes; conduct, no, 22 This is completely different than all of
23 Q. Okay. What conduct did you observe that 23 the meetings I had seen and been in Israel with
24 supported your belief that Nir was or had an anti 24 Shimrit and Roni and Nir, Shimrit, Roni, and Nir at

 

 

18 (Pages 66 to 69

d6848dba-d9f9-429a-826b-42316962d1a9

 

 

)

 

 

 

 

 
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 7 of 25

 

 

 

Page 182 Page 184
1 Q. Okay. And are you sure that Troy Galger 1 Q. Okay. When did Pivot first ask you for
2 was cligible for the equity participation? 2 that information?
3 A. Yes. 3 A. I'm going to say it was somewhere in the
4 Q. He was at that labor grade? 4 beginning of 2014.
5 A. Yes. 5 Q. First quarter of 2014?
6 Q. Was he the only one of your director 6 A. believe so.
7 reports other than Ray that was at that labor grade? 7 Q. Okay. Did anyone at Pivot ask you or tell
8 A, At that point, yes. 8 you why they needed that information?
9 Q. Is that because he was a senior director? 9 A, At one point, they got back to me and said
10 A. No, he was a director. 10 that the information would be used to determine
li Q. Okay. Li preferences for food services at a site.
12 A. He was a director and above at the time so 12 Q. Do you recall who told you that?
13 associate so associate directors, on this particular 13 A. There was a gentleman named Nir -- it
14 year to my knowledge, would not given them but, 14 wasn't Nir Aharoni, it was Nir Joseph, { believe his
15 again, a vice president could give them to managers, 15 hame was,
16 to -- I mean, he could pretty much give them to 16 Q. Do you know a name Revital Michaclovitch
17 anybody. 17 who, I believe, who was a consultant with Pivot?
18 Q. Okay. 18 A, That may have been Joseph's -- Nir
19 A. You could give them ail to you secretary, 19 Joseph's -- boss.
20 you could do whatever you want with them was my 20 Q. Okay.
21 understanding. Now, did anybody do that? T have no 21 A. I didn't have much to do with him but I --
22 idea, 22 there were a couple of meetings where the upper
23 Q. Okay. 23 management of Pivot were present. That name does
24 A, There's no way for me to know what anyone 24 not ring a bell but it could very easily be, Most
Page 183 Page 185
1 else has ever received. No one ever -- you sign an 1 of my dealings were with Nir Joseph.
2 agreement that you're not going to tell anyone what 2 Q. What other information was Nir Joseph
3 equity shares you got when you get them. There's a 3 seeking?
4 sign off sheet that says basically this is between 4 A. Wow.
5 you and your manager and that's it. 3 Q. Demographic?
6 Q. Are you familiar with the pivot program? 6 A, Demographic information. He also -- it
7 A. Pivot program. 7 was al! types of information -- organizational
8B Q. Pivot, P-I-V-O-T? 8 charts, costs of various activities, the size and
9 A, IN regards to what? 9 shape of the facility, the landscaping square
10 Q. A project at TEVA that involved facilities 10 footage, the amount of -- the products that were
li management? 11 made at a facility, how many products were made,
12 A, I know there was a company called Pivot 12 what were the volumes made. So all of the
13 that was being used by Nir, a consulting company. | 13 statistics regarding production.
14 don't know that it was a program. 14 Q. Do you know what a data dump is?
15 Q. All right. What do you know about -- did 15 A, I'm familiar with the term, yes.
16 that Pivot organization interact with you? 16 Q. Okay. Did you provide a data dump with
17 A. Yes, 1? information to Pivot and the person of Nir Joseph?
18 Q. Okay. And did you need to provide them 18 A, Oh, my, yes.
19 with information? 19 Q. Okay. Did you give Nir Joseph the age
20 A. A ton of information, yes. 20 information that he was seeking?
21 Q. Okay. Did any of the information that the 21 A. No, I did not.
22 Pivot program asked for involve the ages of 22 Q. Why not?
23 employees? 23 A, I didn’t think it was appropriate.
24 A. Yes, 24 Q. Did you tell Nir Joseph that?

 

 

 

47 (Pages 182 to 185)

d6848dba-d9f9-429a-826b-42316962d1a9

 

 

 
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 8 of 25

 

 

 

Page 186 Page 188
1 A, Yes, I did. 1 A. Nir Aharoni. And Nir Aharoni so there was
2 Q. Okay. What was his response? 2 a -- just to be clear -- Nir asked for the dates of
3 A. He asked for the information a second time 3 all the people. He asked for a smailer data dump.
4 and a third time and a fourth time. 4 He wanted the name, email address, phone number,
5 Q. To you? 5 date of birth, I believe he asked if they were male
6 A. Yes, and to my people. He went -- after 6 or female, and also when they started with TEVA. So
7 he went to me then he sent it directly to my people 7 there were six or seven items.
8 and my people got back to me and said what is this. 8 Q. Okay. Did he tell you why he needed that
9 And so I went back to him and J said no. The last 9 information?
10 time he did it he changed the spreadsheet to include 10 A, Yes, he did.
11 not ages of people but ranges of ages. So he wanted 11 Q. What did he tell you?
12 to know how many people were between 20 and 25, how 12 A. He said very specifically that he was a
13 many were 25 to 30, 35 to 40 and I rejected that, as 13 hands-on people manager and that he liked to have
14 well. I said this is not information that I have, 14 this information so that when someone's birthday
15 it's not information that I can give you, and it's 15 came up he could send them a birthday card and say
16 inappropriate. 16 congratulations on your birthday blah, blah, blah,
17 Q. Okay. Did you share with the other Nir, 17 or if their anniversary with the company came up
18 Nir Aharoni, that you'd been asked to provide this 18 that he would send a congratulatory message saying,
19 information? 19 you know, congratulations on your eight years with
20 A. Yes. 20 the company, great job, you know, thank you for your
21 Q. Okay. And did he indicate to you that you 21 support.
22 would not be required to provide it? 22 Q. Did you accept his explanation?
23 A. He asked for it. 23 A, T'll tell you what I did do.
24 Q. Nir Aharoni did? 24 Q. Answer my question and then you can tell
Page 187 Page 189
1 A, Asked me specifically. So two different 1 me what you did do. Did you accept his explanation?
2 asks -- Nir Aharoni asked me for the ages of 2 A. At face value, yes.
3 everyone who worked either directly for me or 3 Q. Okay. What did you do?
4 indirectly for me, so the 73 people in my group. He 4 A. Thad Holly, one of my assistants, prepare
5 asked me specifically for that information. 5 a list as he requested of all the 73 people on our
6 Q. Okay. Was that unrelated to the Pivot 6 list with names, emails, phone numbers, and day of
7 program? 7 birth; I left off the year, Because I figured if
8 A. These were separate from the Pivot 8 you're going to send somebody a message on your
9 program. 9 birthday, if it's July 21st it doesn’t matter what
10 Q. Was it at the same time? 10 year it is.
11 A. First Nir came and then the Pivot 11 So] sent that to him in an email. I
12 organization came, 12 still have a copy of the form that Holly put
13 Q. Okay. Was the request for information the 13 together for me and sent it off to him very early in
14 same request just made by two different Nirs? 14 our organization.
15 A. No. 15 Q. Do you recall whether or not you provided
16 Q. Okay. 16 that email to your counsel as part of my discovery
17 A. So the first one from Nir had to do 17 request?
18 specifically with my direct reports. 18 A. I believe} did.
19 Q. Okay. And that was in the first quarter 19 Q. Okay. And when he received the email that
20 of 20149 20 you've just made reference to with birth dates but
21 A, Yes. 21 not birth years, did he respond?
22 Q Okay. 22 A. He wanted to know why I didn't include the
23 A. That was form Nir. 23 years.
24 Q Okay. Nir Aharoni, just so we're clear? 24 Q. Okay. Was this by phone or by email?

 

 

 

 

 

 

 

 

 

 

 

 

48 (Pages 186 to 189)

d6848dba-d9f9-429a-826b-42316962d1a9
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 9 of 25

 

 

 

Page 190 Page 192
1 A, This was by phone. 1 you?
2 Q. Okay. 2 A, She said that this was inappropriate
3 A, So if] can, there was one birth year on 3 behavior and that she would contact the HR people in
4 the list, mine. 4 Israel and make sure that this didn't happen again.
5 Q. Why did you provide yours? 5 Q. Do you have any reason to believe that she
6 A. I had already told him how old I was. 6 did or didn't?
7 Q. Okay. So this was a message of sorts? 7 A, T take her for her word; I believe she
8 MS. GURMANKIN: Objection to 8 did.
9 form, you can answer. 9 Q. Okay. So is that everything? Is there
10 THE WITNESS: It was not a 10 more to the story with regard to Nir Aharoni asking
11 message of any sort. He already knew my 11 you for the ages of employees within your
12 date of birth so I wasn't giving him any 12 organization?
13 new information. 13 A. So as the Pivot people --
14 BY MR. RAPPOPORT? 14 Q. I'm not at Pivot yet.
15 Q. Okay. So when he receives your email with 15 A. Let me finish, please. As the Pivot
16 your date of birth but no one else's, he asks you 16 people continued to ask the questions after the
17 why and you provide an explanation? 17 third or fourth request, I got back on the phone
18 A, Yes. I told him that I did not have the 18 with Nir and said you have to stop this. I said if
19 information of the date of birth of people, I could 19 T have to I'll go to HR on this and this is going to
20 not get the information of the date of birth, and ] 20 be become a huge issue; we need fo stop this, please
21 could not ask for that from my people, and that it 21 make it happen. And between that and Elaine McGee
22 was against the law for me to even ask those 22 the responses for age information stopped.
23 question of my people. 23 Q. What month would you say that would have
24 His response to me was that's ridiculous. 24 been?
Page 191 Page 193
1 Knowing someone's age in Israel is as common a 1 A. Probably midyear.
2 practice as can be. In fact, everyone puts their 2 Q. Elaine McGee was replaced by Mini in June
3 age on the first line of their resume and that 3 of 2014; I'll make that representation. Does that
4 hiring decision and promotion decisions are 4 help you in terms of putting a timeline as to when
5 typically made using age as one the discerning 5 this would have occurred?
6 factors and it was commen practice in Israel. To 6 A. It would have been right about that time
7 which | responded that it is against the law in the 7 because Mini was also aware of this.
8 United States to do so and ] would not be providing 8 Q. Okay.
9 that information to him. 9 A, Yes.
10 Q. And did he ask again? 10 Q. All right,
11 A. He did not ask again. Pivot asked, who 11 A. Can J add one more --
12 reported to him. 12 Q. At the risk of your --
13 Q. We're not going to talk about Pivot until 13 MS. GURMANKIN: Yes, go ahead.
14 I get to Pivot but let me just stay with Nir. 14 THE WITNESS: So you asked me if
15 A. Yes. 15 Nir here was sincere in his request.
16 Q. Did you share with Elaine McGee what you 16 BY MR. RAPPOPORT:
17 you've just described as it relates to the list of 17 Q. About birthdays?
18 your organization? 18 A. About birthdays. So he received all of
19 A. Yes, I did, 19 that information with the birthdays and the start
20 Q. What did she tell you? 20 dates of employees and for two and a half years the
21 A. She was aghast. 21 clock ran. And on no single occasion did he ever
22 Q. You don't tell someone I'm aghast, you -- 22 write an email to anyone on that list as a birthday
23 A. She was incredulous. 23 or a date of-- anniversary date. So you're going to
24 Q. Same thing, you -- what did she say to 24 ask me at the beginning do I take him at his word --

 

 

 

 

49 (Pages 190 to 193)

d6848dba-d9f9-429a-826b-42316962d1a9

 

 

 

 
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 10 of 25

 

 

 

Page 218 Page 220
1 THE WITNESS: Because we talk to 1 A. There were standard items, there was our
2 HR ail the time. 2 budget, there was, you know, standard and then there
3 BY MR. RAPPOPORT: 3 was HR issues. And HR included -- so any HR issues.
4 Q. Absolutely, you're right; bad question, I 4 So the biggest one at that time was the issue
5 can start all over if you want me to, 5 surrounding that meeting with Shimrit and Roni so
6 A. Please. 6 that was the big one.
7 Q. Okay. Prior to the meeting with Shimrit 7 Q. Something bad happened during that
8 and Roni in July of 2015, had you or to your 8 meeting --
9 knowledge anyone in your organization complained 9 A. Yes.
10 about the treatment to Nir or other Israelis? 10 Q. -- that upset people?
11 A. T had complained about the age requests to 11 A. Yes.
12 HR prior that. 12 Q. You were one of the people that were
13 Q. In 2014? 13 upset?
14 A, In 2014, yes. 14 A. Yes.
15 Q. And you said that was to Elaine and to 15 Q. Okay. You felt you were belittled?
16 Mini as she was joining the organization? 16 A. Yes.
17 A. Yes. 17 Q. And how were you belittled?
18 Q. Okay. 18 A. I was treated like a child.
19 A. As far as any other activities, ] don't 19 Q. Okay. In what way?
20 know if Ray -~ 1 mean, Ray would have contacted HR 20 A. Well, when's the last time someone put
21 regarding his equity issue but I don't know exactly 21 their hand over your face and shushed you?
22 -- again, so that would have occurred early 2015 22 Q. You were shushed?
23 prior to this meeting. 23 A. Yeah.
24 Q. Okay. 24 Q. I don't recall. Although I'm usually not
Page 219 Page 221
1 A. After the meeting with Shimrit and Roni, 1 answering your questions; it's the other way around.
2 we had a meeting, a staff meeting, lined up for 2 A. You understand. So yes, there were direct
3 August in Pennsylvania. I added Mini to the agenda 3 implications from that meeting.
4 so that we could talk through the issues and I gave 4 Q. Okay. So you observed the way -- the
5 her a heads up as to what some of the issues might 5 behaviors of Roni and Shimrit and you decided that
6 be. 6 it would be a good idea for Mini to attend your
7 Q. And what were the heads up issues that you 7 meeting to discuss that meeting?
8 gave her? 8 A. And also -- so let me -- so while I'm
9 A. Well, I gave her the heads up issues about 9 sitting here thinking, So after the meeting with
10 the timing problems that we had, the difference in 10 Shimrit and Roni we all decided to go out to dinner.
11 treatment that the group felt that they were being 11 Q. Including Shimrit and Roni?
12 treated differently than their counterparts in 12 A. Yes, we took them out to dinner as hosts,
13 Europe and in Israel. 13 they're in our country, of course, it was part of
14 Q. And that was just based upon what you had 14 the agenda; it's always part of the agenda. When I
15 shared because no one else had any comparative 15 was in Israel, they took me out to dinner,
16 information other than you and what you testified 16 Q. To Arthur Ann, as I recall, is where
17 previously and I'm going on was you had noticed how 17 Heather always takes people to dinner.
18 Shimrit in meetings and now what she was being 18 A, There are other places -- you know, I let
19 critical of. So no one else had any exposure to 19 them decide, I let them ~~ all right. And they were
20 that? 20 very gracious to me when I was in Israel, they
21 A. Well, they have exposure to meetings every 21 always took me out, and] reciprocated that here in
22 day in the U.S. where people don't do what. 22 the U.S. always. So we went out to dinner. On the
23 Q. Okay, all right. What else was on the 23 way to dinner, Rhonda Wilton took a phone call.
24 agenda? 24 Q. She's the Canadian?

 

 

 

 

56 (Pages 218 to 221)

d6848dba-d9f9-429a-826b-42316962d1a9

 

 

 

 

 

 
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 11 of 25

 

 

 

Page 222 Page 224
1 A. She's the Canadian. 1 A. Yes.
2 Q. You're in the car? 2 Q. Because you felt that was inappropriate
3 A, I'm driving. 3 and improper behavior?
4 Q. Okay. Who else is in the car? 4 A. And because -- whether or not I thought it
5 A. Shimrit and Roni. 5 was inappropriate it affected Rhonda very
6 Q. Okay. The four of you? 6 negatively.
7 A, The four of us in my car driving, I'm 7 Q. Okay.
8 driving. Rhonda gets a phone call and so I'm not 8 A. So Rhonda ended up in tears and she could
9 necessarily listening and she talks to someone on 9 barely talk about the incident afterward. Just
10 the phone and at the end she says, oh, thanks, you 10 prior to that, as well, John Epley, who is the
11 know, love you honey. il engineer who worked for me and became the
12 Q. Okay. She uses the term of endearment 12 engineering director after. Shimrit had come out of
13 honey? 13 the meeting and we were all in our little area and
14 A. Honey, 14 someone -- and ] wasn't privy to the conversation, I
15 Q. And Shimrit makes reference to it. 15 was in my office -- and somehow she heard that John
16 A. Yes, Why don't you call your husband 16 had broken up with his long term girlfriend of 11 or
17 hubby? What does honey mean? 17 12 years.
18 Q. She was joking? 18 Q. Someone you've met.
19 A. Really? Are you testifying to that? Were 19 A. I did not meet her, no.
20 you there. 20 Q. Okay. And doesn't Shimrit say something
21 Q. That was a question. She was joking 21 to the effect that meet -- introduce her to a nice
22 question mark, 22 Jewish girl?
23 A, No. 23 A. Yes.
24 Q. She was saying it in an official capacity? 24 Q, Okay.
Page 223 Page 225
1 A. She wanted to know why she didn't call the 1 A. To which John is very upset and everyone
2 person on the phone hubby. 2 around them is --
3 Q. Okay. To which Rhonda responded that 3 Q. Aghast, as you would say?
4 she's not married? 4 A. =~ yes.
5 A. She's not married. 5 Q. Okay.
6 Q. Okay. 6 A. Inappropriate behavior.
7 A, At which point -- 7 Q. Because she used the term nice Jewish
8 Q. Shimrit lectures her? 8 girl?
9 A. -- Shimrit at the top of her lungs screams 9 A, No, because she said I'll set you up with
10 at her about having children out of marriage. And 10 -- you know, it's none of her business.
11 then turns to me while I'm driving and says Steve, 11 Q. Okay. So she was being a little bit too
12 you have to solve this problem -- and started 12 familiar?
13 banging me on the back of my shoulder saying you 13 MS. GURMANKIN: Objection to
14 need to do something right now, you're the manager, 14 form.
15 you need to solve this issue, 15 BY MR. RAPPOPORT:
16 Q. What would be the issue that needed to be 16 Q. Okay. And this comes to your attention
17 solved? 17 because John shares it with you?
18 A. Apparently I needed to get the two of them 18 A. No, Theard -- once it started, I heard it
19 married. 13 come through my office because voices got raised
20 Q. Alt right. So that was something you 20 and, you know, people were, you know, incredulous as
21 wanted Mini to know about? 21 to what was going on.
22 A. Absolutely. 22 Q. And that was the same day as the dinner
23 Q. And you shared that with Mini in the 23 comment?
24 contact that you had with her to set up the meeting? 24 A. Yeah.

 

 

 

 

 

 

 

57 (Pages 222 to 225)

d6848dba-d9f9-429a-826b-42316962d1a9

 

 

 

 

 

 
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 12 of 25

EXHIBIT “B”
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 13 of 25

 

In The Matter Of:
STEPHEN MIDDLEBROOKS v.
TEVA PHARMACEUTICALS USA, INC., et al.

 

ELLEN H. CICAK
April 4, 2018

 

Terry Burke Reporting
Registered Professional Reporters

terryburkermr@gmail.com
(215) 205-9079

Min-U-Script® with Word Index

 

 

 

 

 
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 14 of 25

STEPHEN MIDDLEBROOKS v.

ELLEN H. CICAK

 

 

 

 

 

 

TEVA PHARMACEUTICALS USA, INC., et al. April 4, 2018
Page 89 Page 91
1 A. The next day when we clarified. 1  Q. Did Nir ever ask you what your age was?
2  Q. What did he share with you that he 2 A. No. He asked for birth dates.
3. meant? 3 Q. Did he ask you your birth date?
4 A. That he meant “keep it short." 4 A. He asked for birth dates of the reports.
5  Q. Do you find that offensive too? 5  Q. Did he ask that of you?
6 A. No. 6 A, He did not ask that of me.
7  Q. Did Roni ever ask you what your age was? 7  Q. So please listen to my question.
8 A. Yes. 8 A. lam.
9 Q. When? 9 QQ. Because | am trying to be clear and it
10 =A. Early in the IFM time period. 10 seems like you want to tell your story.
11 = Q. In 2014? 11 When I said did he ever ask you
12. =A. That's likely the time. 12 your age, you said no. And then you said he
13. Q. What did Roni ask? 13 asked birth dates, but he didn’t even ask you
14 A. Heasked me how old | was. 14 your birth date. So listen to the question.
15 Q. Did he tell you why he needed that 15 It will make this a lot easier and less
16 information? 16 painful.
17. A. No. 17. ~A. Okay.
18  Q. That would have been before you were 1s Q. Okay.
19 promoted, wouldn't it have been? 19 Did either Roni or Nir ever ask you
20 ~A. I don't know. 20 what your marital status was?
21 Q. Around the same time, at least? 21 =A. | don't recall.
22. =A. I don't know. 22 Q. Did either Roni or Nir ever ask you how
23 Q. But it certainly didn't cause you to 23 many children you had?
24 have any change in your job condition, did it? 24 A, | don't recall.
Page 90 Page 92
1 A. No. 1 Q. Did either Roni or Nir ever ask you how
2  Q. Did you tell him how old you were? 2 many grandchildren you had?
3. A. Idid. 3. A. | don't recall.
4  Q. Were you embarrassed by the question? 4 Q. Did either of them ask you what your
s A. | knew in the business world it wasn't 5 national origin was?
6 appropriate. 6 A. No.
7 Q. That wasn't my question. 7 Q. Did you hear either Roni or Nir ever
8 MS. GURMANKIN: She is not 8 make a disparaging remark about Americans?
9 finished. 9 A. Yes.
10 MR. RAPPOPORT: She doesn't 10 =©Q. Who?
11 answer my question. 1nOAY Nir.
12 MS. GURMANKIN: She is not 12. Q. When?
13 finished. Let her finish. 13. +A. During the trip to Israel.
14 THE WITNESS: | knew in the 14 Q. In 2016 after Steve was already gone?
15 business world it wasn't appropriate. | 15 A. Yes.
16 wasn't comfortable answering it. But! did 16 Q. Tell me about what he said?
17. answer it. 17. +A. Kat, whose last name | don't recall, was
18 BY MR. RAPPOPORT: 18 speaking at the GFM group. She made an opening
19 = =Q. Why? 19 remark, a joke to break the ice, and the joke
20 A. Because | didn't want to argue with him 20 was about people of different ethnicities. That
21 aboutit. 21 there was, | believe it was a hunger initiative,
22. Q. Did he tell you why he needed the 22 because all of the different countries around
23 information? 23 the world responded based on some ethnic
24 A. No. 24 assumption. But then when they asked the
Min-U-Script® TERRY BURKE REPORTING (23) Pages 89 - 92
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 15 of 25

STEPHEN MIDDLEBROOKS v.

ELLEN H. CICAK

 

 

 

 

 

 

TEVA PHARMACEUTICALS USA, INC., et al. April 4, 2018
Page 93 Page 95
1 Americans, the Americans just knew nothing. 1 she relayed to me what a wonderful time that she
2 Q. This was Kat's joke? 2 had except this problem that she had when she
3 A. This was Kat's joke. 3. was there with Nir.
4 Q. Knew nothing or did nothing? 4 Q. Did she describe the problem?
5 A. Knew nothing is my recollection. 5 A. She said that she stopped by to see Nir
6 QQ. What happened next? 6 and tell him what a wonderful time she had had
7 A. The table where the North American group 7 and how beautiful the country was. And Nir's
8 were sitting visibly moved. Not the table 8 response was that then she would now know that
9 itself, but the people at the table visibly g they weren't just a bunch of guys riding camels.
10 tensed. And the HR representative at the next 10 ©. Q.._ Did you find that to be offensive?
11 break, a representative from HR came over and 11. +A. Carolyn found it to be offensive.
12 asked if we were all okay. And we said we just 12. Q. How about you when shared to you by
13 didn't appreciate it. It was insulting. 13 Carolyn? Is that an offensive comment?
14 Q, Kat's joke was insulting? 14 MS. GURMANKIN: Wait. Which
15 A. Kat's joke was insulting. 15 question do you want answered?
16 The HR rep agreed and said she would 16 BY MR. RAPPOPORT:
17 have Kat apologize. 17. Q. Answer the question, did you find it to
18 At lunch Kat came over and told us 18 be offensive when shared to you by Carolyn?
19 that she was sorry that we didn't know what 19 +A. | was surprised, not offended.
20 funny was. 20 Q. What surprised you?
ai At the end of the conference, Nir 21 A. That there would be any assumption that
22 gathered the North American team together and 22 that would be what we Americans would think.
23 told us that he understood that we didn't like 23. Q. And when Carolyn shared that with you,
24 it, but that we needed to understand that that's 24 did you feel compelled to bring it to the
Page 94 Page 96
1 just the kind of thing they think is funny. 1 attention of your manager Steve Middlebrooks?
2 Q. Sois it fair to say he basically 2 A. Well, at the time Steve was also
3 said "lighten up"? 3 Carolyn's manager. So yes, because Steve was
4 A. No, | don't think that's what he said. 4  Carolyn's manager and she was very upset. | did
5 | think what he said is that we needed to be 5 tell Steve so that he could reach out to her.
6 okay with this ethnic context. 6 Q. When you say she was very upset, it
7  Q. Is that the extent of the story or is 7 brought her to tears when she shared this with
8 there more to it? 8 you? ,
9 A. That's the story. 9 A. | don't know that she was in tears, but
10)=©=— Q.. And that is your example of Nir's bias 10 she was certainly very angry. | can't tell you
11 towards Americans? 11 what her emotion was, but she was unhappy.
12 MS. GURMANKIN: Objection to 12. Q. When you advised Steve of this
13 form. That wasn't the question, 13 unfortunate use of the term camels and
14 MR. RAPPOPORT: | believe it was, 14 American's perceptions of Israelis, what did
15 but you can answer, 15 Steve say he would do about it?
16 MS. GURMANKIN: No, it wasn't. 16 MS. GURMANKIN: Objection to
17. BY MR. RAPPOPORT: 17 form. You can answer.
18 Q. Is that your example, only exampie of 18 THE WITNESS: That he would reach
19 evidence showing Nir's bias towards Americans? 19 out to Carolyn.
20 =A. No. 20 BY MR. RAPPOPORT:
21 QQ. What else do you have? 21  Q. And do you know whether he did?
22. A. Carolyn Tousius, she went to Israel, and 22 A. No.
23 when she returned, | was talking to her about 23 Q. Did you ever speak to Carolyn about it
24 something related to the Manhattan office. And 24 again?
Min-U-Script® TERRY BURKE REPORTING (24) Pages 93 - 96
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 16 of 25

EXHIBIT “C”
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 17 of 25

STEPHEN MIDDELBROOKS v. TEVA PHARMACEUTICALS

JOHN JOSEPH EPPLEY

 

 

 

 

Page 1 Page 3
IN THE UNITED STATES DISTRICT COURT 1 EXAMINATION INDEX
EASTERN DISTRICT OF PENNSYLVANIA 2 John J. Eppley, IJ
K. BY MR. RAPPOPORT ............. 4
STEPHEN MIDDLEBROOKS, 3 BY MS. GURMANKIN .......0. 0... 108
Plaintiff, 4
Vs. CIVIL ACTION NO. 17-0412 ° EXHIBIT INDEX
6 D
TEVA PHARMACEUTICALS, 7 32 E-mails, TEVA (SM)003903-905 88
USA, INC., TEVA 8 33 E-mails, TEVA (SM)00378 1-784 89
PN UTCAL INDUSTRIES 9 34 E-mails, TEVA (SM)003909-91 | 92
ar 10 35 E-mails, TEVA (SM)003958-962 93
Detendants. :
11 36 E-mails, TEVA (SM)000926-928 95
Oral deposition of JOHN JOSEPH 12 37 E-mails, TEVA (SM)002525-526 96
EPPLEY, IT, held in the law offices of Stevens & 13 38 E-mails, TEVA (SM)002471-475 96
Lee, 1818 Market Street, 29th Floor, Philadelphia, 14 39 Retention Bonus Agreement, TEVA 102
Pennsylvania, on May 8, 2018, commencing at (SM)002038-042
9:32 a.m., before Kathleen McHugh, a Registered 15
Professional Reporter, Certified Realtime Reporter, 16
Certified Court Reporter-NJ, and Notary Public. 17
18
19
20
21
22
23
24
Page 2 Page 4
1 APPEARANCES: 1 JOHN JOSEPH EPPLEY, Il, having been
2 CONSOLE MATTIACCI LAW 3 sstified as f
BY: CAREN N. GURMANKIN, ESQUIRE duly sworn, was examined and testified as follows:
3 Gurmankin@consolelaw.com 3 EXAMINATION
1525 Locust Street, 9th Floor 4 BY MR. RAPPOPORT:
4 erry jennsylvant a 19102 5 Q. Good morning, Mr. Eppley. My name is Larry
5 Counsel for Plaintiff 6 Rappoport. I'm an attorney for Teva. Iam
6 STEVENS & LEE 7 defending a lawsuit that was brought by Stephen
BY: LARRY J. RAPPOPORT, ESQUIRE 8 iddlebrook . ta: .
7 Lirstevenslee.com Middlebrooks against Teva which is pending in
1818 Market Street 9 federal court.
8 29th Floor 10 itioati
Philadelphia, Pennsylvania 19103 . tn the course of the litigatio "
9 215-575-0100 11 parties often take depositions of witnesses who
Counsel for Defendants 12 have been identified as having knowledge or
10 13 information with regard to claims and def d
ALSO PRESENT: information with regard to claims and defenses, an
11 14 you have been so identified in this case, which is
Stephen Middlebrooks : 15 why I'm taking your deposition today.
12 Thomas H. McDonough, Esquire \ : . . :
13 16 I'm going to ask you a series of r
14 17 questions and expect that you'll respond to my
te 18 questions and would ask that you respond orally as
7 19 opposed to using body language to respond. That
18 20 way the court reporter will be able to not have to
19 :
20 21 interpret your body language and can just record
21 22 what it is that you say.
oS 23 I'm going to also suggest to you that
24 24 you wait until I'm finished my question before you

 

1 (Pages 1 to 4)

95e44b3d-c054-4481-af46-f40887da5021

 

 

 

 
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 18 of 25

STEPHEN MIDDELBROOKS v. TEVA PHARMACEUTICALS

JOHN JOSEPH EPPLEY

 

 

 

 

 

Page 33 Page 35
1 the other groups were doing in terms of achieving 1 mindset changed when Dan Ramirez took over?
2 cost savings, the perception was that you were 2 A. Some aspects changed when Dan took over.
3 being treated unfairly? 3 Q. Which ones were they?
4 A. That's correct, or at least differently. 4 A. For me] got more sites, more
5 Q. And how do you make the connection that it 5 responsibilities.
6 had anything to do with the fact that you were 6 Q. But my question was, to the extent there was
7 Americans? 7 a we-versus-them mindset that may have existed in
8 A. America has the biggest -- well, the biggest 8 2014 and 2015, when Dan Ramirez took over in 2016,
9 spend and therefore was continually asked to 9 did that continue or did it go away?
16 provide a disproportionate amount of savings. 10 A. There -- it got pretty quiet from Israel.
11 Q. Did that seem illogical to you? 11 The interaction for me got less and less in terms
12 A. It seemed easy to me. 12 of frequency. And then I think there's a -- with a
13 Q. To target the company or the country that 13 change in leader, there's a change in -- there's a
14 had the biggest spend? i4 reset button to some degree that kind of allows for
15 A. Yes. 15 that.
16 Q. Did you ever hear anyone reference Americans 16 Q. Were you ever asked your age by anyone in
17 being lazy or stupid or ungrateful or those types 17 the 2014 to 2016 time frame?
18 of adjectives associated with Americans coming from 18 A. Yes.
19 Nir or Roni? 19 Q. Who?
20 A. I don't believe so. 20 A. Shimrit.
al Q. Do you personally feel that you were held 21 Q. When?
22 back because you were an American? 22 A. Somewhere, I don't know exactly, but it
23 A. No. 23 would have been late April, early May.
24 Q. Did Steve ever indicate to you, either 24 Q. In person?
Page 34 Page 36
1 individually or as part of a group, that this all 1 A. No, through phone.
2 had to do with the fact that you were Americans and 2 Q. And what do you recall her asking?
3 that they didn't like Americans? 3 A. Howold, more or less explicitly, how old
4 A. What do you mean by "this?" 4 are you type of conversation.
5 Q. The fact that they were insisting or 5 Q. And did she tell you why she needed that
6 requesting that you achieve greater cost savings 6 information?
7 than your counterparts? 7 A. No.
8 A. We-- well, Rhonda is Canadian, but North 8 Q. Did you tell her how old you were?
9 America, you know, our bucket was savings. 9 A. I sidestepped the answer.
10 Q. I'm sorry. 10 Q. And how were you able to do that?
11 A. Wehad to deliver more. We were asked to 11 A. Try and make a joke of, you know --
12 deliver more to make up for other groups. 12 Q. Did she ever ask again?
13 Q. And my question was, did Steve ever indicate 13 A. No, I don't believe -- if she did, T pawned
14 to you, either individually or as part of the 14 it off again, but it was not numerous times of
15 group, that this was because you were Americans and 15 asking,
16 that the Israelis didn't like you and preferred 16 Q. Did anyone other than Shimrit ever ask you
17 others? 17 your age?
18 A. No, T don't believe so. 18 A. Within our group, no.
19 Q. Was there a we-versus-them mindset at Teva 19 Q. Beg your pardon?
20 in this period of time, by that I mean 2014/2015? 20 A. Within our group, no.
21 A. In terms of discussions, yes, there's this 21 Q. How about anyone at Teva?
22 group, that group. We, them. There's many 22 A. Oh, yes, lots of people ask me how old I am.
23 different aggregations of people. 23 Q. Are these just Israelis?
24 Q. Did you notice that the we-versus-them 24 A. Americans, too. Canadians.

 

 

 

 

9 (Pages 33 to 36)

95e44b3d-c054-4481-af46-f40887da5021
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 19 of 25

STEPHEN MIDDELBROOKS v.

TEVA PHARMACEUTICALS

JOHN JOSEPH EPPLEY

 

 

 

 

 

 

 

Page 37 Page 39 f
1 Q. Do you sidestep it when you're asked by 1 and seemed to be taken as an intrusion or -- to
2 Americans and Canadians? 2 find out.
3 A. Usually, yes. 3 Q. Did anyone ever share with you that certain
4 Q. Is that because you think there's a privacy 4 decisions were being made based on age?
5 concern? 5 A, That's always the fear with sharing
6 A. Yes, it's none of people's business how old 6 information like that.
7 Tam in a work atmosphere. 7 Q. So it was a fear that it could be used but
8 Q. Was the subject of being asked about ages 8 are you aware of any instances where it was used?
9 something that you had heard being discussed in the 9 A. I don't know what I don't know, so it could
10 2014/2015 time period? 10 have been used. It might not have been used.
11 A. Yes. 11 Q. You can't identify any time that it was
12 MS, GURMANKIN:: Objection to the 12 used?
13 form. 13 A. It could have been, but I don't know, so no.
14 BY MR. RAPPOPORT: 14 Q. So you can't identify?
15 Q. What do you recall hearing in that regard? 15 A. Correct.
16 A. T thought I, I thought the question was do 16 Q. Did Mr. Middlebrooks ever weigh in on what
17 other people -- yes, so other peers of mine had V7? he thought about requests made for the ages of the
18 been asked how old they are. 18 individuals who worked in North America?
19 Q. And did you actually observe that or hear 19 A. He asked -- he said he didn't feel it was
20 that or were you told that by these peers? 20 appropriate for many of the same reasons I just
21 A. At the time I sat next to Kristin Macone and 21 described.
22 she had been asked how old she was. 22 Q. Did he indicate that he would do something
23 Q. Do you recall by who? 23 about it?
24 A. Shimrit again, 24 A. I believe he would mention it or was going
Page 38 Page 40
1 Q. Around the same time that you were asked? 1 to bring it up to Nir, so that people on Nir's team
2 A. I believe so. 2 would not continue with similar types of questions.
3 Q. And do you recall whether Kristin shared 3 Q. And do you know whether he did?
4 that age information? 4 A. I believe he did, but I wasn't present, of
5 A. She did not. 5 course, in that type of private conversation.
6 Q. What do you recall happening when she didn't 6 Q. Do you know whether it ended as a result of
7 provide the age information? 7 his efforts?
8 MS. GURMANKIN:: Objection to the 8 A. I know the questions stopped, yes.
9 form. 9 Q. And do you know when they stopped?
10 BY MR. RAPPOPORT: 10 A. I don't recall being asked my age after say
11 Q. You can answer. 11 June or something, later that summer.
12 A. I believe she even heard that her other 12 Q. OF2015?
13 finance colleagues were asked about her and her 13 A. Would have been the same -- that's '14,
14 age. 14 isn't it?
15 Q. Was that a matter of concern among the 15 Q. Okay.
16 direct reports of Steve Middlebrooks? 16 A. I believe it's '14.
17 A. It was. 17 Q. What was Shimrit Shem-Tov's responsibility
18 Q. Why? 18 as it related to facilities management?
19 A. There's many things you're not supposed to 19 A. She was our global finance partner.
20 ask in the U S. 20 Q. And what did that require her to do?
21 Q. Was anyone in particular more concerned than 21 A. At that level she was aggregating financial
22 others with regard to these age inquiries? 22 accounts for the various different regions.
23 A, It was just a general -- invasion might be a 23 Q. So she was responsible for data?
24 strong word, but it’s not required, not necessary, 24 A. Yes, it was cost accounting, reporting

 

 

 

 

 

10 (Pages 37 to 40)

95e44b3d-c054-448 1-af46-f40887da5021
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 20 of 25

STEPHEN MIDDELBROOKS v. TEVA PHARMACEUTICALS

JOHN JOSEPH EPPLEY

 

 

 

 

 

 

 

Page 125 Page 127

1 saved many of these announcement. I'd have to go 1 hire, that type of thing, employee, for obvious

2 look it up. 2 reasons.

3 Q. Any other comments about age or older people 3 I was asked those questions through my

4 that you ever heard from anyone at Teva? 4 management, Nir. I was trying to hire a job in

5 A, Just general comments about, you know, 5 West Chester, and I was often asked, Why can't I

6 younger people are more economical. 6 just get a contract engineer to do the job. West

7 Q. Who have you heard make those general 7 Chester is an R&D site, so -- and I had to write

8 comments? 8 many justifications to try and get a direct hire

9 A. They're typically aligned with hourly or 9 position.

10 mechanics or positions that don't always require a 10 Q. Did Nir ever make a comment to you along the
11 professional degree or the business doesn't 11 lines of hiring younger people are more economical?
12 necessarily need decades of experience. 12 A. I don't know if he explicitly told me that,
13 Q. Do you remember anyone who you've heard make 13 but I know it's a general -- you know, we don't pay
14 those comments that younger people are more 14 near retirement salaries to fresh grads, that's
15 economical? 15 just not how it works.
16 A. Explicitly, I know I've heard it a few 16 Q. Sure.
17 times, but they're almost always related to 17 Houman's title, do you know what that
18 clerical or non -- 1 don't want to say nonskilled, 18 was at the time that you heard him make the
19 because these people do have skills, but they're 19 comment?
20 not the traditional sense of skill set. 20 A. He made a comment about contract services,
21 Q. Do you remember specifically anyone who made 21 Q. Did Houman make a comment about it being
22 that comment? 22 more economical to hire younger people?
23 A. Usually it comes with seating people, 23 A. That's a jump.
24 departments that I have to renovate a space for, 24 Q. I'm sorry?

Page 126 Page 128

1 and they say, Oh, I'm going to hire -- I need to 1 A, I think that's a jump.

2 backfill positions or there's going to be a new 2 Q. Sure. I just --

3 position, and] could get one or I could get two 3 A. His comment was hire contract because

4 for the price of one. 4 it's -- can be cheaper if we need the services.

5 You know, they're not necessarily I'm 5 The -- those roles are often younger people. There

6 intentionally hiring to save money per se, it's 6 are older people in those contract roles for

7 usually a mapping of the workload that's required 7 different reasons, but they're often a mixed bag.

8 to the skill set, you know, so that type of thing. 8 Q. Understood.

9 Q. Sure. 9 Do you remember the names of anyone at
10 Do you remember the name of anyone 10 Teva who made a comment along the lines of, it's
11 that you've heard make that comment? il more economical to hire younger people?

12 A. At any point in time? 12 A. Iknow] heard it many times, but I need to
13 Q. Yes. 13 put a name to it and that's what J need to think

14 A. I've heard it used in R&D, because like 14 about.

15 glass watchers, you know, things like that that are 15 Q. Have you heard it made by more than one

16 more effort related than professional experience, 16 person at Teva? I understand you're not

17 but they're usually just in passing, not malicious 7 remembering names right now.

18 or anything. 18 A. In 10 years at Teva, or almost 10 years at

19 Q. Do you remember who in R&D you've heard make 19 Teva, maybe two or three times.

20 that comment? 20 Q. From different people or the same person?
21 A. Solknow we hired -- yes, there's -- we ai A. Different people.

22 hired resources through Houman is his name, there's 22 Q. Any other comments about age or older people
23 project management support services, it's cheaper 23 or anything age related that you heard during your
24 to hire a contract project manager than a direct 24 time at Teva?

 

 

32 (Pages 125 to 128)

95e44b3d-c054-4481-af46-f40887da5021

 

 

 

 

 

 
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 21 of 25

EXHIBIT “D”
Case 2:17-cv-00412-MAK Document 96-3 Filed 10/29/18 Page 22 of 25

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEPHEN MIDDLEBROOKS,

Plaintiff

VS

TEVA PHARMACEUTICALS USA, INC.

and TEVA PHARMACEUTICAL :No. 17-00412

INDUSTRIES, LTD.,

 

Defendants
DEPOSITION OF: TROY GAUGLER
TAKEN BY: Defendants
BEGINNING: Thursday, May 24, 2018
5:11 p.m.

51 South Duke Street

Lancaster, PA 17602

 

 
Case 2:17-cv-00412-MAK Document 96-3

Filed 10/29/18 Page 23 of 25

 

 

 

Page 2 Page 4
1 APPEARANCES: i INDEX TO WITNESS
2 On behalf of the Plaintiff: 2 THE WITNESS DIRECT CROSS
CAREN N. GURMANKIN, Esquire Yroy Gaugler
3 Console Mattiacci Law 3 BY MR, RAPPOPORT: os
1525 Locust Street BY MS. GURMANKIN: 130
4
4 9th Floor .
Philadelphia, PA 19102 ;
5 215-545-7676 7
gurmankin@consolelaw.com 8
6 9
7 10
8 On behalf of the Defendants: INDEX TO EXHIBITS
LARRY J. RAPPOPORT, Esquire 1
9 Stevens & Lee FOR DEFENDANT MARKED
1818 Market Street 12 Ex, No. 56 ~ an email thread 65
10 29th Floor Ex, No, 57 ~ 7/8/14 handwritten document 70
Philadelphia, PA 19103 13. Ex. No, 58 - an email thread 77
ll 215-496-3839 Ex. No, $9 - en email thread 87
ljr@stevenslee.com 14. Ex. No. 60 - an email thread a9
12 Ex. No. 61 ~ an email thread 90
13 15 Bx, No. 62 ~ notes regarding 6/1915 meeting 98
14 Ex, No, 63 - retention bonus agreement 418
15 16 Bx. No. 64 - an email 120
16 Ex. No. 65 ~ an email 124
17 1?
18 18
19 19
20 20
21 21
22 22
23 23
24 24
25 25
Page 3 Page 5
1 DEPOSITION SUPPORT INDEX 1 STIPULATION
2 DIRECTIONS NOT TO ANSWER: 2 IT IS HEREBY STIPULATED by and between
3 PAGE/LINE: None 3 counsel for the respective parties that signing, sealing,
4 4 certification and filing are hereby waived; and that all
5 5 objections except as to the form of the question are
6 6 reserved to the time of trial.
7 REQUEST FOR DOCUMENTS OR INFORMATION: 7 se RRR
8 PAGE/LINE: None 8 TROY GAUGLER, called as a witness, having been duly sworn,
9 9 was examined and testified as follows:
10 10 ee ke
11 11 DIRECT EXAMINATION
12 12 BY MR. RAPPOPORT:
13 STIPULATIONS: 13 Q. Good morning, Mr, Gaugler, my name is Larry
14 PAGE/LINE: 5/1 14 Rappoport. We have met once before. I'm an attorney that
15 15 represents Teva. There are actually two Tevas in this
16 16 case. There is Teva USA, and then there's Teva
17 17 Pharmaceuticals Industries, which is the Israeli parent of
18 18 Teva USA, I'm representing both Teva entities in the
19 QUESTIONS MARKED: 19 context of a lawsuit that was brought by a former co-worker
20 PAGE/LINE: None 20 of yours, Stephen Middlebrooks, against the two Teva
21 21 entities that was filed in the Eastern District of
22 22 Pennsylvania, which is a federal district court. A
23 23 deposition is a discovery technique that is used to
24 24 discover information that is arguably relevant to a case;
25 25 that is it's either relevant on its face or will likely

 

 

2 (Pages 2 to 5)

 
Case 2:17-cv-00412-MAK Document 96-3

Filed 10/29/18 Page 24 of 25

 

 

 

 

Page 54 Page 56
1 A. No. 1 for the evaluation itself, he asked for a list of my reports
2 Q. Okay. Did you thank Mini? 2 and what I rated them.
3 A. No. 3 Q. Okay. But my question to you was, when Steve
4 Q. Okay. Did you share with any of the other direct 4 would give you the annual reviews, do you know whether or
5 reports of Steve that you had received this equity award to 5 not Nir would have had to approve his grade before he gave
6 see whether they, too, had been so awarded? 6 it to you that is one level up?
q A. No, 7 A. Right. Yhat 1 don't know for sure.
8 Q. Okay. Do you know who Ray Dugan is? 8 Q. Well, let me ask it this way: When you reviewed
9 A. Yes. 9 people, did Steve have to approve your reviews?
10 Q. Okay. Did Ray Dugan ever talk to you about him 10 A. No.
11 not receiving an equity award? a1 Q. Okay. Now did Nir ask you how old you were?
12 A. No. 12 A. Yes.
13 Q. And would you receive an equity award each year 13 Q. Okay. And just so it's clear, did he ask you how
14 you worked there until you were finally let go? 14 old you were or what your date of birth or birthday was?
15 A. No, 15 A, The first -- okay. No. He asked my birth date.
16 Q. Okay. Were there years you did not receive it? 16 Q. Okay. When do you think that would have been?
17 A. To be honest, I think that was the only time I 17 A, Shortly after the first meeting.
18 did. 18 Q. Okay. The meeting that you described?
19 Q. Okay. So only once? ig A. Mm-hm, Yes.
20 A, Only once. 20 Q. Okay. So sometime in the first half of 2014?
21 Q. in the years where you didn't receive an equity 21 A. Yes.
22 award, did you inquire as to why you hadn't received one? 22 Q. In person, over the phone, in a videoconference?
23 A. I had asked during my... 23 A. I want to say in person.
24 Q. Performance review? 24 Q. Okay. And did that surprise you that he was
25 A. Performance review. 25 asking you for your birthday?

Page 55 Page 57
1 Q. Okay. 1 A. Yes,
2 A. And said that it was -- it was divvied out by 2 Q. Okay. Did you tell him what your birthday was?
3 Nix 3 A, At the time, I did because it was a direct
4 Q. Okay. Now with regard to the performance 4 question just to me.
5 reviews, were they given to you by Steve Middlebrooks 5 Q. Okay. And when you told him what your birthday
6 starting in 2014? 6 was, did you tell him the year of your birth or just the
7 A. Yeah. 7 day of your birthday?
8 Q. Did you receive in exceeds? 8 A. I believe I told him year,
9 A, I believe so. 9 Q. Okay. Did he indicate to you why he needed this
10 Q. Okay. And did you continue lo receive exceeds up 10 information?
11 until the time that you left Teva? 11 A, After he did, because the next question was he
12 A. Mm-hm. 12 wanted the same information from my team and their
13 Q. Every year? 13 anniversary date,
14 A. Yes. 14 Q. Okay.
45 Q. Every year? 15 A. And then it clicked of what he wanted, Then I
16 A I believe. Tim not without Looking back, but 16 asked what he wanted it for,
17 I was either ~~ I forget the levels, but exceed or 17 Q. And what did he tell you?
18 exceptional or whatever it is, 18 A. That he wanted to send them cards and
19 Q. Okay. Something more than meets? 19 congratulation or whatever for your anniversary and birth
20 A. Yes. 20 dates.
al Q. Do you know whether or not Nir would have had to 21 QO. Okay. Were you suspicious of that?
22 sign off on these exceeds or exceptional evaluations that 22 A. I told him I couldn't ask -- I couldn't produce
23 you provided? 23 the request for their birthday.
24 A. The only -- the only thing he would sign off on 24 Q. Okay. Were you able to produce the request for
25 and he would never read -~ he never asked once of my team 25 the anniversary day?

 

 

15 (Pages 54 to 57)

 
Case 2:17-cv-00412-MAK Document 96-3

Filed 10/29/18 Page 25 of 25

 

 

 

Page 58 Page 60
1 A. Yes, 1 wouldn't de it for you, but we have to get HR's -- I can ask
2 Q. And did you provide that to them? 2 for month and day, but I cannot ask for the year.
3 A. Yes. 3 Q. Okay. And did he accept that explanation?
4 Q. Okay. And did you tell him why you couldn't 4 A, No.
5 produce the birthdays? 5 Q. Well, how did he manifest his nonacceptance of
6 A, Yes, 6 the explanation?
7 OQ. What did you tell him? 7 A. Kept pushing it towards Steve and ~-
8 A. That it's against the law. 8 Q. Was Steve with you at the time?
9 Q. Okay. And what made it against the law as far as 9 A. No. I don't think at that time, but then he
10 you understood the law? 10 would ask the question to Steve, and then Steve would ask,
11 A. That we weren't supposed to ask. We could ask i you know, come back and, you know, he -- Steve would tell
12 the birth month and day but not the year because we weren't 12 Nir the same thing.
13 supposed to know the aqe. 13 Q. Okay. So on how many different occasions did he
14 Q. Well, had he asked for the year? 14 ask you for the birthdays of your direct reports?
18 A, Yes. 15 A. Indirectly, I think only did twice.
16 Q. Okay. But when he asked you, he only asked for 16 Q. Both times in 2014?
17 the day, you said? 1? A, Yeah, It was shortly thereafter because he --
18 A. No, no. He asked for the day. No. I'm pretty 18 Q. Okay. So soon after he became your boss's boss?
19 ~- he asked for my birthday, and I said the whole thing. 19 A. Yes.
20 Q. You gave him more than what he asked for? 20 Q. Okay. And on both occasions, you refused him
21 A. Probably, yes. 21 that information?
22 Q. Okay. But when he asked for your team, did he 22 A. Yes.
23 ask for month and date and year? 23 Q. Okay.
24 A, Yes. Because 1 asked if he wanted -- then J 24 A. 1 did provide the other information.
25 clarified to make sure he wanted the full birthday, and he 25 Q@. That being the anniversary dates and the
Page 59 Page 61
i said yes. I said, well, I can't do that. 1 birthdays?
2 Q. Okay. And when you told him you can't do it, did 2 A. Yes.
3 you tell him why? 3 Q. Okay. Were you ever punished for not giving him
4 A. Yes. 4 the full information?
5 Q. What did you tell him? 5 A, I don't want to say I wasn't punished, but that's
6 A, That it was against the law. And if he wanted 6 when the -- you know, I think that's when it started that he
7 the information, he would have to request it from HR. 7 didn't trust me.
8 Q. Okay. And what was your understanding of what 8 Q. Okay. So now you are saying that the reason he
9 the law based on? 9 didn't trust you was because you didn't give him --
10 A, From just previous work experience that 1 was not 10 A. No. LT think that
11 allowed to ask that. 11 Q. That contributed?
12 Q. Okay. So before you came to work for Teva, some 12 A. Contributed to the --
13 prior employer had told you that you can't ask anyone what 13 Q. Okay. What makes you say that?
14 their birthday was or their -- or their age? 14 A. Because I think I -- I think he really took
18 A, Their age, right. 15 offense to me telling him I couldn't do it by just, Like,
16 Q. And you understood that to be a matter of law, 16 defying an order that t wouldn't do it.
17 not best practices or anything like that? 17 Q. Okay. And what makes you think that?
18 A. Right. 18 A, Because of how they were ~~ would act right away
19 Q. Okay. So when you shared that with Nir, did he 19 when I wouldn't it.
20 get upset with you? 20 MR. RAPPOPORT: Okay. I'm going to close
21 A. Yes. 21 the door to get rid of the vacuum. I'm going to go to
22 Q. What did he do? 22 the bathroom so let's just take a two-minute break.
23 A. He just ~~ he more or less took it upon me that I 23
24 was being dismissive of his request and that ~~ and I tried 24
25 to explain I'm not being dismissive, and it's not that I 25

 

 

16 (Pages 58 to 61)

 
